UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 3, 2010 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-17541 PRESSTEK, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other Jurisdiction of Incorporation or Organization) 02-0415170 (I.R.S. Employer Identification No.) 10 Glenville Street Greenwich, Connecticut (Address of Principal Executive Offices) (Zip Code) (203) 769-8056 Registrant’s telephone number, including area code Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check One): Large accelerated filer o Accelerated filer oNon-accelerated filer o Smaller reporting company þ (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ As of August 09, 2010, there were 36,896,615 shares of the Registrant’s Common Stock, $0.01 par value, outstanding. PRESSTEK, INC. INDEX PAGE PART I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets as of July 3, 2010 and January 2, 2010 (Unaudited) 3 Consolidated Statements of Operations for the three and six months ended July 3, 2010 and July 4, 2009 (Unaudited) 4 Consolidated Statements of Cash Flows for the six months endedJuly 3, 2010 and July 4, 2009 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 34 PART II OTHER INFORMATION Item 1. Legal Proceedings 35 Item 6. Exhibits 36 Signatures 37 This Quarterly Report on Form 10-Q contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.See “Information Regarding Forward-Looking Statements” under Part 1 – Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” of the Quarterly Report on Form 10-Q. DI is a registered trademark of Presstek, Inc. ITEM 1.CONSOLIDATED FINANCIAL STATEMENTS PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (Unaudited) July 3, January 2, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Assets of discontinued operations - Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Intangible assets, net Deferred income taxes Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Line of credit $ $ Accounts payable Accrued expenses Deferred revenue Liabilities of discontinued operations - Total current liabilities Other long-term liabilities Total liabilities Stockholders' equity Preferred stock, $0.01 par value, 1,000,000 shares authorized, no shares issued - - Common stock, $0.01 par value, 75,000,000 shares authorized, 36,896,615 and 36,854,802 shares issued and outstanding at July 3, 2010 and January 2, 2010, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. - 3 - PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per-share data) (Unaudited) Three months ended Six months ended July 3, July 4, July 3, July 4, Revenue Equipment $ Consumables Service and parts Total revenue Cost of revenue Equipment Consumables Service and parts Total cost of revenue Gross profit Operating expenses Research and development Sales, marketing and customer support General and administrative Amortization of intangible assets Restructuring and other charges 37 38 49 Goodwill Impairment - - Total operating expenses Operating loss ) Interest and other income (expense), net ) ) ) Loss from continuing operations before income taxes ) Provision(benefit) for income taxes ) ) Loss from continuing operations ) Gain(loss) from discontinued operations, net of tax 8 ) ) ) Net loss $ ) $ ) $ ) $ ) Loss per share - basic Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - ) ) ) $ ) $ ) $ ) $ ) Loss per share - diluted Loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations - ) ) ) $ ) $ ) $ ) $ ) Weighted average shares outstanding Weighted average shares outstanding - basic Dilutive effect of options - Weighed average shares outstanding - diluted The accompanying notes are an integral part of these consolidated financial statements. - 4 - PRESSTEK, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (Unaudited) Six months ended July 3, July 4, Operating activities Net loss $ ) $ ) Add loss from discontinued operations 70 Loss from continuing operations ) ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation Amortization of intangible assets Impairment of goodwill and other assets - Provision for warranty costs ) ) Provision (credit) for accounts receivable allowances Stock compensation expense Accrual for non-cash bonus plan - Changes in operating assets and liabilities: Accounts receivable ) Inventories ) ) Other current assets ) Deferred income taxes ) Other noncurrent assets 12 Accounts payable Accrued expenses ) ) Restructuring and other charges 49 Deferred revenue ) ) Net cash used in operating activities ) ) Investing activities Purchase of property, plant and equipment ) ) Investment in patents and other intangible assets ) ) Net cash used in investing activities ) ) Financing activities Net proceeds from issuance of common stock Repayments of term loan and capital lease - ) Payments of loan origination costs ) - Net borrowings (repayments) under line of credit agreement ) Net cash provided by (used in) financing activities ) Cash provided by (used in) discontinued operations Operating activities ) Investing activities ) Net cash provided by (used in) discontinued operations ) Effect of exchange rate changes on cash and cash equivalents ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ $ Cash paid for income taxes $ 78 $ The accompanying notes are an integral part of these consolidated financial statements. - 5 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS July 3, 2010 (Unaudited) 1.BASIS OF PRESENTATION AND SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation In the opinion of management, the accompanying consolidated financial statements of Presstek, Inc. and its subsidiaries (“Presstek,” the “Company,” “we” or “us”) contain all adjustments, including normal recurring adjustments, necessary to present fairly Presstek’s financial position as of July 3, 2010 and January 2, 2010, its results of operations for the three and six months ended July 3, 2010 and July 4, 2009 and its cash flows for the six months ended July 3, 2010 and July 4, 2009, in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”) and the interim reporting requirements of Form 10-Q.Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. The results of the three and six months ended July 3, 2010 are not necessarily indicative of the results to be expected for the year ending January 1, 2011.The information contained in this Quarterly Report on Form 10-Q should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Quantitative and Qualitative Disclosures About Market Risk” and the consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended January 2, 2010, filed with the U.S. Securities and Exchange Commission (“SEC”) on March 24, 2010. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its subsidiaries.Intercompany transactions and balances have been eliminated. The Company operates and reports on a 52- or 53-week, fiscal year ending on the Saturday closest to December 31. Accordingly, the accompanying consolidated financial statements include the thirteen and twenty-six week periods ended July 3, 2010 (the “second quarter and first half of fiscal 2010” or the “six months ended July 3, 2010”) and July 4, 2009 (the “second quarter and first half of fiscal 2009” or the “six months ended July 4, 2009”). - 6 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) July 3, 2010 (Unaudited) Use of Estimates The consolidated financial statements have been prepared in accordance with U.S. GAAP.The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and related disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to product returns; warranty obligations; allowances for doubtful accounts; slow-moving and obsolete inventories; income taxes; intangible assets, long-lived assets and deferred tax assets; stock-based compensation and litigation.We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. For a complete discussion of our critical accounting policies and estimates, refer to our Annual Report on Form 10-K for the fiscal year ended January 2, 2010, which was filed with the SEC on March 24, 2010.There were no significant changes to the Company’s critical accounting policies during the six months ended July 3, 2010. 2. DISCONTINUED OPERATIONS The Company accounts for its discontinued operations under the provisions of FASB Accounting Standards Codification Topic 360. Accordingly, results of operations and the related charges for discontinued operations have been classified as “Loss from discontinued operations, net of tax” in the accompanying Consolidated Statements of Operations. Assets and liabilities of discontinued operations have been reclassified and reflected on the accompanying Consolidated Balance Sheets as “Assets of discontinued operations” and “Liabilities of discontinued operations”. For comparative purposes, all prior periods presented have been reclassified on a consistent basis. Lasertel On March 5, 2010, Presstek sold Lasertel to SELEX Galileo Inc. (“SELEX”). The sale of Lasertel to SELEX was for approximately $8 million in cash, certain net working capital adjustments that still need to be finalized and, in addition, Presstek retained approximately $2 million of laser diodes inventory for Presstek’s future production requirements. Lasertel, as a subsidiary of SELEX, and in accordance with a supply agreement established between Lasertel and Presstek on March 5, 2010, will manufacture semiconductor laser diodes for Presstek for an initial period of three years. The net cash proceeds from this sale were used to pay down debt. SELEX also assumed the current lease on the Lasertel property in Tucson, Arizona. Lasertel incurred an operating loss of $0.6 million during the first quarter of fiscal 2010 prior to the sale date. Presstek recorded a minor adjustment in the second quarter of fiscal 2010. Presstek recorded a gain on the disposition of Lasertel of $0.5 million during the six months ended July 3, 2010, bringing the aggregate loss from discontinued operations for the first half of fiscal 2010 to approximately $0.1 million. - 7 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) July 3, 2010 (Unaudited) Results of operations of the discontinued business of Lasertel consist of the following (in thousands, except per-share data): Three months ended Six months ended July 3, July 4, July 3, July 4, Revenues from external customers $ Gain (loss) before income taxes 8 ) ) ) Provision (benefit) from income taxes 22 Gain (loss) from discontinued operations $ 8 $ ) $ ) $ ) Earnings (loss) per share $ $ ) $ $ ) Assets and liabilities of the discontinued business of Lasertel consist of the following (in thousands): July 3, January 2, Cash and cash equivalents $ $ Receivables, net Inventories Other current assets Property, plant & equipment, net Intangible assets, net Other noncurrent assets 42 Total assets $ $ Accounts payable $ $ Accrued expenses Deferred gain Total liabilities $ $ 3.ACCOUNTS RECEIVABLE, NET The components of Accounts receivable, net are as follows (in thousands): July 3, January 2, Accounts receivable $ $ Less allowances ) ) $ $ - 8 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) July 3, 2010 (Unaudited) 4.INVENTORIES The components of Inventories are as follows (in thousands): July 3, January 2, Raw materials $ $ Work in process Finished goods $ $ 5.PROPERTY, PLANT AND EQUIPMENT, NET The components of Property, plant and equipment, net, are as follows (in thousands): July 3, January 2, Land and improvements $ $ Buildings and leasehold improvements Production and other equipment Office furniture and equipment Construction in process Total property, plant and equipment, at cost Accumulated depreciation and amortization ) ) Net property, plant and equipment $ $ Construction in process is generally related to production equipment not yet placed into service. The Company recorded depreciation expense of $0.9 million and $1.9 million in the second quarter and first six months of fiscal 2010 and $1.0 million and $1.9 million in the second quarter and first six months of fiscal 2009.Under the Company’s financing arrangements (see Note 7), all property, plant and equipment are pledged as security. - 9 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) July 3, 2010 (Unaudited) 6.GOODWILL The Company had no goodwill balance as of January 2, 2010 or July 3, 2010. Based on events includingthe decline in the Company’s stock price during the second quarter of 2009 and the unstable economic and credit conditions impacting the Company’s business, the Company identified a triggering event thatcaused management to test goodwill for impairment as of July 4, 2009. After completing step one of the impairment test, the Company determined that the estimated fair value of its reporting unit was less than the carrying value of the reporting unit, requiring the completion of the second step of the impairment test.The implied fair value of the goodwill computed in step two was less than the book value of the goodwill requiring the Company to book an impairment charge. Upon completion of step two of the analysis, the Company wrote off the entire goodwill balance. This resulted in an impairment loss of $19.1 million in the quarter ended July 4, 2009. 7.FINANCING ARRANGEMENTS The components of the Company’s outstanding borrowings at July 3, 2010 and January 2, 2010 are as follows (in thousands): July 3, January 2, Line of credit $ $ On March 5, 2010, the Company entered into a Revolving Credit and Security Agreement (“Credit Agreement”) among the Company, PNC Bank, National Association (“PNC”), as Lender and as administrative agent for Lenders (PNC, in such agency capacity, the “Agent”). The Credit Agreement replaces the Company's Amended and Restated Credit Agreement, dated as of November 5, 2004, as amended, among the Company and RBS Citizens, National Association, as Administrative Agent and Lender, KeyBank National Association and TD Bank, N.A. The new Credit Agreement, maturing in three years from the date of the Credit Agreement, provides for funding of up to $25.0 million.Borrowing availability under the Revolver is determined on a percentage of eligible accounts receivable and inventory of the Company and certain of its subsidiaries.The Company may terminate the Credit Agreement at any time prior to the maturity date upon thirty (30) days’ prior written notice and upon payment in full of all outstanding obligations under the Credit Agreement. If the Company terminates the Credit Agreement within the first 35 months after the date on which the Credit Agreement is entered into, the Company must pay an early termination fee as specified in the Credit Agreement. The Credit Agreement requires the Company to prepay a portion of borrowings under the Credit Agreement out of the proceeds of certain dispositions of property. Borrowings under the Credit Agreement bear interest at the Revolving Interest Rate. The Revolving Interest Rate is defined in the Credit Agreement as an interest rate per annum equal to (i)the sum of the Alternate Base Rate plus two and one half percent (2.50%) with respect to domestic rate loans and (ii)the sum of three and one-half percent (3.50%) plus the greater of (a)the Eurodollar rate, and (b)one percent (1.0%) with respect to Eurodollar rate loans, as applicable. The Alternate Base Rate is defined as a rate per annum, for any day, equal to the higher of (i)PNC’s published reference rate, (ii)the Federal Funds Open rate in effect on such day plus one half of one percent (0.50%) and (iii)the Daily LIBOR Rate in effect on such day plus one percent (1.0%). The Credit Agreement requires - 10 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) July 3, 2010 (Unaudited) monthly interest payments with respect to domestic rate loans and at the end of each interest period with respect to Eurodollar rate loans. Borrowings under the Credit Agreement are secured by all of the assets of the Company and certain of its domestic and foreign subsidiaries that guaranty the obligations of the Company, including all receivables, equipment, general intangibles, inventory, investment property, subsidiary stock, owned real property and leasehold interests of the Company. Under the Credit Agreement the Company is required to provide monthly Borrowing Base Certificates to the Agent that become the basis for calculating the Credit Agreement’s Formula Amount. The Formula Amount, capped at $25 million, represents the maximum amount of advances available to the Company at a given point in time. The Formula Amount is normally calculated 20 days subsequent to the close of each fiscal month and quarter. Because of the timing delay, the Agent utilizes a process that estimates the maximum amount available daily during each fiscal period. As of July 3, 2010 the Formula Amount was $16.4 million and the Company had outstanding balances on its line of credit of $11.2 million with an interest rate of 4.63%. The amount available under the credit line, based on the Formula Amount, was $5.3 million as of July 3, 2010. The computed preliminary availability based on the daily estimation process was $2.7 million as of that date. At January 2, 2010, the Company had outstanding balances on its previous line of credit of $17.9 million with interest rates of 7.25% and an amount available under the credit line of $6.8 million. Under the terms of the Credit Agreement, the Company is required to comply with certain financial and non-financial covenants.Among other restrictions, the Company is restricted in its ability to pay dividends, incur additional debt and make acquisitions and divestitures, with certain exceptions.The key financial covenants include a requirement for the Company to maintain at the end of each fiscal quarter, commencing with the fiscal quarter ending January 1, 2011, a fixed charge coverage ratio of not less than 1.0 to 1.0 and a limit on capital expenditures of $385,000 for the remainder of the Company’s first fiscal quarter in 2010, $1,238,000, $1,139,000 and $614,000 for the second, third and fourth fiscal quarters of the Company for the remainder of 2010, respectively, and $4,000,000 in each fiscal year thereafter. The weighted average interest rate on the Company’s short-term borrowings was 4.63% at July 3, 2010. 8.ACCRUED EXPENSES The components of accrued expenses are as follows (in thousands): July 3, January 2, Accrued payroll and employee benefits $ $ Accrued warranty Accrued restructuring and other charges 51 Accrual for non-cash bonus plan - Accrued legal 56 Accrued professional fees Other $ $ - 11 - PRESSTEK, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Continued) July 3, 2010 (Unaudited) The Company’s 2010 bonus plan states that employee bonuses will be issued in stock upon the achievement of the 2010 full-year targets. The Company had an accrued expense related to its non-cash bonus plan of $299,000 and $598,000 for the second quarter and first six months of fiscal 2010, respectively.No bonus expenses were included in the 2009 results. 9.ACCRUED WARRANTY Product warranty activity in the first six months of fiscal 2010 is as follows (in thousands): Balance at January 2, 2010 $ Accruals for warranties ) Utilization of accrual for warranty costs ) Balance at July 3, 2010 $ 10.DEFERRED REVENUE The components of deferred revenue are as follows (in thousands): July 3, January 2, Deferred service revenue $ $ Deferred product revenue $ $ 11.RESTRUCTURING AND OTHER CHARGES During the first half of fiscal 2010, the Company utilized $0.4 million related to restructuring reserves in the United States and United Kingdom.The expenses incurred during the first half of fiscal 2010 are expected to be fully paid by the third quarter of fiscal 2010. These amounts are recorded on the restructuring and other charges line in the consolidated statements of operations. The activity for the first six months of fiscal 2010 related to the Company’s restructuring accruals is as follows (in thousands): Balance January 2, Charged to expense Utilization Balance July 3, Severance and fringe benefits $ $
